I have maintained the view that the contract is unambiguous. I have been overruled but not converted. To argue the matter here would serve no useful purpose. I therefore merely withhold approval of the opinion as to that point.
Of course an unambiguous contract may be reformed to correct a mutual mistake. Whether the ambiguity of the contract has influenced the majority decision that it was properly reformed, I do not know. Whether, considering the contract to be unambiguous, the evidence warrants its reformation, I have reached no conclusion, deeming it unnecessary under the circumstances.